Citation Nr: 0731507	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  04-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Van Stewart, Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
January 1946.  Service in combat in the Pacific Theater of 
Operations during WWII is indicated by the evidence of 
record.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

This case has been advanced on the docket.  38 U.S.C.A. § 
7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is related to 
his military service.

2.  The veteran does not have tinnitus that is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309, 3.385 (2007).

2.  The veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.102, 3.303, 3.304.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in February 
and April 2004, before the RO's initial adjudication of these 
claims.  

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran submit any evidence he had pertaining to his claim.  
The RO also provided a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) reporting the 
results of its reviews of issues on appeal and the text of 
the relevant portions of the VA regulations.  

While the notifications did not include the criteria for 
assigning disability ratings or for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), these questions are not now before the Board.  
Consequently, a remand of these service connection questions 
is not necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and VA and private medical 
records, and secured a VA audiological examination in 
furtherance of his claims.  In written correspondence dated 
in May and October 2004, the veteran indicated that he had no 
more evidence to submit.  VA has no duty to inform or assist 
that was unmet.

The veteran's August 1944 induction physical examination 
reported a whispered voice examination that revealed normal 
hearing acuity of 15/15.  His separation examination in 
January 1946 also showed normal hearing acuity of 15/15.  The 
veteran's SMRs show no complaints or treatment related to 
either hearing loss or tinnitus.  

The veteran submitted the report of a private audiological 
examination dated in February 2004, which consisted of a 
graph and speech discrimination test results showing 
bilateral high frequency hearing loss.  This report had no 
accompanying information or opinion.

The veteran was afforded a VA audiological examination in May 
2004, which reported that pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
55
65
60
LEFT
25
30
50
65
65

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and 94 percent in the left ear.

The audiologist noted that the veteran reported to him that 
his hearing loss and tinnitus had had a gradual onset over 
the past several years.  The veteran reported a history of 
exposure to acoustic trauma as a combat infantryman in New 
Guinea and the Philippines in WWII consisting of exposure to 
artillery fire and explosions during combat.  He reported 
that the explosions resulted in headaches, but he reported 
being unaware of any hearing problems during his military 
service or at the time of his separation from service.  He 
also could not recall having tinnitus during military 
service.  The veteran gave a history of having worked as a 
machinist for two years before entry into military service, 
and as a tool and die maker from 1947 to 1987, working around 
machine tools without the use of hearing protection.  He also 
reported a history of recreational noise exposure in the 
course of hunting with guns prior to service.  He reported 
operating a 115 hp pleasure boat for three to four years.  He 
also related that he had owned and operated a motorcycle 
intermittently for 40 years, and operated a chainsaw, 
lawnmower, and other power tools, all without the use of 
hearing protection.  

The veteran reported that his tinnitus occurred "maybe" one 
year after his military separation, and currently occurred 
two to three times per week, lasting from a few seconds to a 
few minutes each occurrence.  The veteran also reported 
taking medications for diabetes for the preceding four years, 
as well as salsalate three times per day for the past four to 
five years for his arthritis.  

The examiner diagnosed mild to moderately severe hearing loss 
in both ears, with good word recognition in the right, and 
word recognition within normal limits in the left.  The 
examiner concluded that there was insufficient evidence to 
establish a nexus between the veteran's hearing loss or 
tinnitus and his military service.   In support of this 
conclusion, the audiologist noted that the veteran's SMRs 
showed normal hearing acuity of 15/15 in whispered voice 
testing both on entry and at separation from military 
service, and noted the veteran's history of occupational 
noise exposure as a machinist prior to and for 40 years after 
military service.  The examiner opined, therefore, that the 
veteran's hearing loss and tinnitus were not due to or 
aggravated by his military service.  The examiner also noted 
that the veteran's hearing should be retested should he 
discontinue his salsalate medication because this medication 
can cause both temporary hearing loss and tinnitus.  

Also of record is a September 2004 letter from a private 
audiologist, G.K., AuD, who had seen the veteran the 
preceding month.  Dr. K.'s letter noted the veteran's noise 
exposure while in service and discussed his current hearing 
loss and its impact on him, but offered no opinion as to 
whether there was any connection between the two.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any injury or disease diagnosed after service, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d).  Generally, service connection requires 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  When sensorineural hearing 
loss is shown, service incurrence or in-service aggravation 
may be presumed if the sensorineural loss is manifested to a 
compensable degree within a year of separation from 
qualifying military service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. §  3.385.  

Here, there is medical evidence of a current bilateral 
hearing loss and subjective complaint of tinnitus.  Giving 
the veteran the benefit of the doubt, the Board also finds 
that there is evidence that the veteran was exposed to loud 
noise while in service.  However, because there is no medical 
evidence of a nexus between the current disabilities and the 
in-service exposure to loud noise, the claims must be denied.  
The VA audiologist who examined the veteran specifically 
opined that the veteran's current hearing loss and tinnitus 
were not caused by noise exposure while in service.  This 
opinion was based on the veteran's SMRs showing normal 
hearing on separation from military service, and his many 
years of post-service noise exposure, but also took into 
account the veteran's lay observations.  In this regard, the 
Board notes that there is no competent medical evidence of 
record of hearing loss until the veteran's February 2004 
private audiological examination, and that the veteran told 
his VA examiner that he had had hearing loss and tinnitus for 
only the previous several years.  The Board also notes that 
the diagnosis reported in an October 2003 VA PTSD examination 
listed five current medical conditions; neither hearing loss 
nor tinnitus was listed.  

The veteran contends that he has hearing loss and tinnitus 
that result from acoustic trauma while in service.  While the 
veteran is competent as a layman to describe any symptoms he 
experiences, there is no evidence of record showing that he 
has the specialized medical education, training, and 
experience necessary to render competent medical opinion as 
to the etiology of his disabilities.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2007).  
Consequently, the veteran's own assertions as to the etiology 
of his hearing loss and tinnitus have no probative value.  

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  This is so because the professional medical opinion 
of the VA audiologist, which specifically found no nexus 
between the veteran's in-service noise exposure and his 
hearing loss and tinnitus, is unrefuted by any medical 
evidence of record, including the two private audiological 
reports which offered no nexus opinion at all.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, on the basis of the above analysis, 
and after consideration of all the evidence, the Board finds 
that the preponderance of the evidence is against these 
service connection claims.  The veteran's hearing loss and 
tinnitus are not traceable to disease or injury incurred in 
or aggravated during active military service.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


